Citation Nr: 0006929	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1968.  He served in Vietnam from April 1967 to 
February 1968.

The issue of entitlement to service connection for PTSD was 
previously before the Montgomery, Alabama, Department of 
Veterans Affairs (VA), Regional Office (RO) in March 1995.  
While the veteran submitted a timely notice of disagreement 
with this decision, he failed to perfect the appeal by 
submitting a timely substantive appeal.

This appeal arose from a March 1997 rating action of the 
Montgomery, Alabama, RO, which refused to reopen the 
veteran's claim for service connection for PTSD.  In June 
1998, the Board of Veterans' Appeals (Board) remanded this 
case for additional development.  On January 25, 2000, the 
veteran testified at Video Conference before a member of the 
Board.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for PTSD in March 1995.  The veteran 
initiated, but did not perfect, an appeal of this denial.

2.  The evidence added to the record since the March 1995 
denial, to include the veteran's unit history, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.

3.  The veteran has presented credible evidence that he 
currently suffers from PTSD that is related to his period of 
service.


CONCLUSIONS OF LAW

1.  The RO's March 1995 decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since the March 1995 denial is new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The RO had decided in March 1995 that the veteran had not 
proven that he had experienced any verifiable stressor that 
would justify the diagnoses of PTSD made in the record.  In 
March 1995, he had submitted a notice of disagreement, to 
which the RO responded with a statement of the case in August 
1995.  The veteran failed to perfect his appeal by submitting 
a timely substantive appeal.  The RO's March 1995 denial is 
thus final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously submitted is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be "new," i.e., not of record when the 
last final decision denying the claim was made, and finally, 
a determination must be made as to whether the evidence "is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, submitted to 
reopen a claim, will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  See 
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence submitted since the March 1995 denial by 
the RO included the history of the veteran's unit, as well as 
his hearing testimony.  This evidence was submitted in order 
to verify his claimed inservice stressor.  This evidence 
bears directly and substantially upon the specific matter 
under consideration, and was not considered by the RO when it 
made its rating decision in March 1995.  Moreover, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is thus reopened.

The Board must now determine whether the veteran's claim is 
well grounded.  According to the applicable regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  In this case, the veteran has asserted that he was 
exposed to traumatic incidents while participating in convoys 
that took ammunition to the frontline soldiers, particularly, 
the death of his closest friend.  These assertions are 
presumed credible for the purpose of determining whether his 
claim is well grounded.  Considering these assertions in 
conjunction with the diagnoses of PTSD of record, which has 
been related to his claimed stressor, it is found that his 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that additional 
development by the RO is needed before the Board can proceed 
in adjudicating the veteran's claim on the merits.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and found to be well grounded, and to this extent 
only, granted.



REMAND

Once the veteran has submitted a claim that is well grounded, 
VA has a duty to assist him in developing his claim.  In this 
case, it is found that additional assistance would be 
helpful.

The veteran has consistently asserted that his best friend 
was killed during a convoy in the early part of 1968.  The 
previous remand had requested that a unit history be 
obtained.  However, the history provided only covers the 
period of January to December 1967.  Thus, this history could 
not provide information concerning the veteran's claimed 
stressor which reportedly occurred the following year.  
Moreover, it is found that all pertinent morning reports from 
the applicable time period should also be obtained.

Therefore, this case will be REMANDED to the RO for the 
following:

1.  The RO should contact the U.S. Armed 
Services Center of Research of Unit 
Records (formerly the U.S. Army and Joint 
Services Environmental Support Group), 
and request copies of the unit history of 
the 363rd and 261st Transportation Company 
covering the period of January to April 
1968.  All attempts to obtain this 
information must be documented for the 
record.

2.  The RO should contact the appropriate 
documents center and obtain all pertinent 
records and morning reports relative to 
the veteran's units during his Vietnam 
service (the 543rd, 261st, and 363rd 
Transportation Companies).

3.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should readjudicate 
his claim for service connection for 
PTSD.  If the decision remains adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



